Citation Nr: 0421435	
Decision Date: 08/05/04    Archive Date: 08/09/04	

DOCKET NO.  02-21 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

1.  Entitlement to disability compensation for a left eye 
disorder secondary to anatomical loss of the right eye for 
which compensation was awarded under the provisions of 
38 U.S.C.A. § 1151 (West 2002). 

2.  Entitlement to a higher initial evaluation for headaches, 
currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin that denied the benefits sought on appeal.  The 
veteran, who had active service from November 1945 to 
September 1946 appealed those decisions to the BVA, and the 
case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not shown to have a left eye disorder that 
is causally or etiologically related to the anatomical loss 
of his right eye.  

3.  The veteran's headaches are not shown to be productive of 
characteristic prostrating attacks occurring on average once 
a month over the last several months.


CONCLUSIONS OF LAW

1.  A left eye disorder is not shown to be proximately due 
to, the result of, or aggravated by, the anatomical loss of 
the right eye.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.310, 3.358 (2003).  

2.  The criteria for an initial evaluation in excess of 10 
percent for headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.124a, Diagnostic Code 8100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, a February 2001 
letter to the veteran, the rating decisions dated in November 
2001 and September 2002 and the Statement of the Case 
informed the veteran of the type of evidence needed to 
substantiate his claim and the division of responsibilities 
between the veteran and the VA in obtaining that evidence.  
Those documents also informed the veteran of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claims were denied.  The Board also notes that 
the February 2001 letter to the veteran was provided to him 
prior to the adjudication of his claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran has reported that he received all of his 
treatment from the VA, specifically the Iron Mountain VA 
Medical Center, and the RO obtained records from that 
facility on several occasions.  In addition, the veteran was 
afforded VA examinations to answer the medical question at 
issue and to assess the severity of his headache disorder.  
The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained in 
order to decide the veteran's claims.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  
Simply put, the record is complete.  Accordingly, the case is 
ready for appellate review.

Compensation for a Left Eye Disorder

The veteran contends that he has a left eye disorder that is 
due to the anatomical loss of his right eye, for which he 
receives compensation under the provisions of 38 U.S.C.A. 
§ 1151.  He asserts that the loss of his right eye places 
greater strain on his remaining left eye thus causing 
decreased visual acuity.  Therefore, the veteran believes he 
is entitled to additional compensation.

The evidence of record discloses that the veteran was noted 
to have decreased visual acuity of his left eye during 
service.  In this regard, a report of a physical examination 
performed in July 1944 in connection with the veteran's entry 
into service noted that the veteran's visual acuity of his 
left eye without correction was 20/70 and was 20/30 with 
correction, while a physical examination performed in 
September 1946, in connection with the veteran's separation 
from service, recorded the veteran's uncorrected visual 
acuity of his left eye is 20/40.  

A November 1981 statement from C. F. MacCarthy, M.D., 
indicated that the veteran had a mild degree of cataract 
formation in his left eye with the best-corrected visual 
acuity in the left eye of 20/50.  A VA discharge summary 
pertaining to a hospitalization of the veteran in June and 
July 1986 shows the veteran underwent cataract extraction of 
his left eye.  More specifically, the veteran underwent an 
extracapsular cataract extraction with posterior chamber 
interocular lens placement of the left eye.  Many years 
following that surgical procedure, a VA examination performed 
in November 1992 described the veteran's left eye visual 
acuity without correction as 20/100, which pin holed to 
20/50.  More recently, a May 1999 VA record indicated that 
the veteran had unaided visual acuity of his left eye of 
20/80 and corrected visual acuity of 20/40.  The veteran was 
diagnosed as having pseudophakia of the left eye.  

In order to evaluate the veteran's contentions, the veteran 
was afforded a VA eye examination in June 2001.  Physical 
examination disclosed the veteran's visual acuity without 
correction was 20/80 in the left eye, pin holding to 20/50.  
Following the examination the pertinent diagnoses were some 
mild constriction of the visual fields on the left with 
stable left eye pseudophakia.  The examiner suggested that 
additional testing was to be scheduled.  Since the VA 
examiner did not offer an opinion as to the relationship of 
any left eye disorder to the veteran's anatomical loss of his 
right eye the RO requested an additional medical opinion.  In 
an October 2001 opinion it was indicated that the veteran did 
not suffer from a left eye disability secondary to the 
anatomical loss of his right eye.  That examiner also 
indicated that no further testing was necessary.

A November 2001 rating decision denied service connection for 
left eye vision loss as secondary to the anatomical loss of 
the right eye.  That rating decision indicated that the 
evidence failed to demonstrate that the veteran's left eye 
vision loss or other disability was secondary to the loss of 
the right eye.  

Under applicable law, a disability which was proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  However, congenital or 
developmental defects or refractive error of the eye are not 
diseases or injuries within the meaning of applicable 
legislation providing for compensation benefits.  38 C.F.R. 
§ 3.303(c).  

In this case, the veteran is in receipt of compensation, not 
service connection, for the anatomical loss of the right eye 
under the provisions of 38 U.S.C.A. § 1151.  However, 
secondary service connection is available where a disability 
is the result of another disability that has been attributed 
to VA treatment or hospitalization and for which compensation 
is payable under 38 U.S.C.A. § 1151.  In this regard, in 
VAOPGCPREC 8-97 (February 11, 1997), VA's General Counsel has 
held that disability compensation may be paid pursuant to 38 
C.F.R. § 3.310 for disability that is proximately due to or 
the result of a disability for which compensation is payable 
under 38 U.S.C.A. § 1151.

Based on this record, the Board finds that the RO was correct 
in denying compensation on a secondary theory for a left eye 
disorder.  In this regard, what is clearly missing from the 
veteran's claim is medical evidence of a nexus or 
relationship between a current left eye disorder and the 
anatomical loss of his right eye.  While the veteran clearly 
has disorders of the left eye, including decreased visual 
acuity, some mild constriction of the visual field and 
pseudophakia, none of these disorders is shown to be in any 
way related to the anatomical loss of the veteran's right 
eye.  In the absence of medical evidence, which documents or 
demonstrates a relationship between a current left eye 
disorder and the anatomical loss of the right eye, the Board 
concludes that disability compensation for a left eye 
disorder is not warranted.  

Evaluation of Headaches

The veteran essentially contends that the current evaluation 
assigned for his headache does not accurately reflect the 
severity of that disability.  The veteran asserts that he 
experiences headaches on a daily basis even with medication, 
and as such should be rated higher than the currently 
assigned 10 percent evaluation.  

Historically, a rating decision dated in November 2001 
granted service connection for headaches and assigned a 
noncompensable evaluation from November 1, 2000.  A rating 
decision dated in September 2002 increased the evaluation for 
this disability from noncompensable to 10 percent and revised 
the effective date for the award from November 1, 2000 to 
October 30, 2000.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under ordinary life 
conditions, including employment, by comparing symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify various disabilities in the 
criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in an appeal of an 
initial assignment of a disability rating, as is the 
situation in this case, was not limited to that reflecting 
the then current severity of the disability.  

As indicated above, the veteran is assigned a 10 percent 
evaluation for his headaches and that evaluation is assigned 
under 38 C.F.R. § 4.124(a), Diagnostic Code 8100.  Under the 
criteria for that Diagnostic Code, a 10 percent evaluation is 
for assignment for headaches with characteristic prostrating 
attacks averaging one in two months over the last several 
months.  The next higher 30 percent evaluation contemplates 
characteristic prostrating attacks occurring on average once 
a month over the last several months.

The evidence for review includes VA outpatient treatment 
records dated between October 1998 and April 2002, as well as 
the report of a VA examination performed in June 2001.  The 
VA outpatient treatment records disclose little in the way of 
complaints of headaches.  For example, a treatment record 
dated in December 2000 indicates simply that the veteran's 
headaches were better and were relieved with Naprosyn.  While 
the veteran indicated in his Notice of Disagreement that his 
headaches were severe, occurred daily and required him to lay 
down because of pain and dizziness he experienced, no such 
complaints were recorded in the VA treatment records dated 
between October 1998 and April 2002.  

At the time of the VA neurological examination performed in 
July 2001 it was noted that the history of the veteran's 
complaints consisted of two issues.  The first issue was a 
stinging sensation and a headache both localized in the back 
of the eye on the right side as well as in the supraorbital 
area.  It was indicated that the onset of this problem had 
become apparent approximately in the year 2000.  The headache 
in that location was more apparent when accompanied by 
straining, such as on the toilet or coughing.  The duration 
of the headache was described as lasting from one minute to 
one hour.  The headache did not extend anywhere except in the 
immediate supraorbital area from the back of the eyeball.  
The frequency of the headache was reported to be 3 to 4 times 
per week and that since the onset of the headache in the year 
2000 the frequency had remained a constant as well as the 
intensity.  The second complaint was the sensation of a 
sting, such as being pierced by a needle behind the right 
eyeball.  The headaches were always proceeded by a sting and 
the sting was triggered by coughing and straining.  Following 
the examination the examiner indicated that the veteran's 
headache was not of a neurological nature and was probably 
related to the right eye implant.  

Based on this record, the Board finds that the criteria for 
the next higher evaluation of the veteran's headache disorder 
have not been met.  In this regard, none of the treatment 
records or the VA examination described the veteran's 
headaches as prostrating in nature.  While the Board 
acknowledges that the veteran reports he experiences frequent 
headaches there is no indication from the treatment records 
or the VA examination that the headaches are productive of 
characteristic prostrating attacks, despite the veteran's 
statement in his Notice of Disagreement that his headaches 
cause him to lie down because of pain and dizziness.  In the 
absence of evidence that demonstrates that the veteran's 
headaches are prostrating in nature, the Board finds that the 
criteria for the next higher evaluation are not met.  
Therefore, the Board concludes that a higher initial 
evaluation for the veteran's headaches is not established.  

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 Code 
of Federal Regulations, whether or not they were raised by 
the veteran, as required by the holding of the United States 
Court of Appeals for Veterans Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  
However, there's been no assertion or showing that the 
veteran's headaches has caused marked interference with 
employment, necessitated frequent periods of hospitalization 
or otherwise renders impractical the application of the 
regular schedular standards.  In the absence of such factors, 
the Board finds that the regular schedular standards are not 
rendered impractical in this case.  As such, the Board 
concludes that the requirements for an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  



ORDER

Disability compensation for a left eye disorder secondary to 
anatomical loss of the right eye for which compensation was 
awarded under the provisions of 38 U.S.C.A. § 1151 (West 
2002) is denied.  

An initial evaluation in excess of 10 percent for headaches 
is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



